Title: To Benjamin Franklin from Tuthill Hubbart, 14 May 1778
From: Hubbart, Tuthill
To: Franklin, Benjamin


Dear Sir
Boston May 14th. 1778
I have inclosed You One Letter I received from Aunt Mecom to forward You.
It gave real pleasure to your Friends to hear of your welfare after an account circulated of an attempt on your Invaluable Life tho’ not Effected it was said left You in a languishing condition. Pray God preserve You to return to Your Native country long to enjoy the fruit of your Exertions for their Bennefit. I but this moment heard that the Frigate was to sail for France. I have inclosed You what Pappers I could get on this short notice. Suckey and Judith desires their Duty to You and beleive me to be with the greatest respect Your Most Affectionate Nephew
Tuthill Hubbart
To Doctr B. Franklin Esqr
 
Endorsed: Tuthill Hubbart
Notation: May 14. 1778.
